UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILED

DANIELLE SHELTON-KING,

§ JuL 1 0 2013
Plaintiff, ) Clerk, U.S. District and
) Bankruptcy Courts
v ) Civil Action N0.
) .. _ .
D.C. CRIME vic'rlms FUND, er al., ) l g ' LC’ 
)
Defendants. )
MEMORANDUM OPINION

This matter is before the Court on consideration of the plaintiff s application to proceed
in forma pauperis and her pro se complaint. The plaintiff alleges that the defendants breached a
confidentiality agreement and thereby put her safety at risk. She demands damages of $10,000
and a temporary restraining order.

Federal district courts have jurisdiction in civil actions arising under the Constitution,
laws or treaties of the United States. See 28 U.S.C. § 1331. In addition, federal district courts
have jurisdiction over civil actions where the matter in controversy exceeds $75,000, and the suit
is between citizens of different states. See 28 U.S.C. § l332(a). This complaint neither states a
federal claim, nor establishes that the amount of controversy meets the $75,00() threshold, nor
demonstrates that the parties are citizens of different states. Accordingly, the Court will dismiss

this action for lack of subject matter jurisdiction An Order consistent with this Memorandum

M/»F~

United StJtes District Judge

Opinion is issued separately.

DATE; (p/)~(P/?»@ (`?°